 
Exhibit 10.2


EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT ("Agreement") is made as of the 15th day of May, 2009,
by and between GUARDIAN ZONE TECHNOLIGIES, INC., a Delaware corporation, (the
"Company"), and David Wible, an individual (the "Executive").


WHEREAS, the Company desires to employ the Executive as Chief Executive Officer
of the Company, and the Executive desires to be employed by the Company in such
capacities; and


WHEREAS, the parties hereto desire to enter into an agreement of employment
mutually beneficial to said parties, and for the purpose of defining the rights,
duties and obligations of each of the parties hereto.


NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of which is hereby acknowledged, the Company and the Executive agree as follows:


1.           Employment.  Upon the terms and subject to the conditions of this
Agreement, the Company hereby employs the Executive and the Executive hereby
accepts employment by the Company on the terms and conditions hereinafter set
forth.


2.           Term.  Subject to the provisions of Section 12 of this Agreement,
Executive's employment shall be for a period of three (3) years, commencing on
May 15, 2009.  At the end of the initial term of the Agreement, the Agreement
will renew on an annual basis with the consent of each of the parties.


3.           Executive's Position, Duties and Authority.


3.1           Position.  The Company shall employ the Executive, and the
Executive shall serve as Chief Executive Officer of the Company.


                      3.2           Description.  The Executive shall perform
such duties and responsibilities as shall be reasonably assigned to the
Executive by the Board of Directors of the Company.


3.3           Authority.  At all times during the Term, the Executive shall
report directly to the Board of Directors of the Company.


4.           Services.


4.1           General.  The Executive shall devote sufficient business time,
labor, skill and energy to the business and affairs of the Company and to the
duties and responsibilities referred to in Section 3.2 of this Agreement.


                      4.2           Opportunities; Investments.  The Executive
covenants and agrees that, during the Term, he shall inform the Company of each
business opportunity related to the business of the Company or any of the
Company's subsidiaries or affiliates of which he becomes aware and that he will
not, directly or indirectly, exploit any such opportunity for his own account.


5.           Location of Employment.  The principal location for the performance
of his duties hereunder shall be at the sole discretion of the executive.


6.           Warrants.  Executive shall be granted by the Company 6,000,000
Warrants to purchase Common Stock of the Company at a warrant exercise price of
$0.02 per share (the “Warrants”).  The Warrants shall vest 1,000,000 Warrants
immediately upon signing this agreement and 2,500,000 Warrants per three month
anniversary of the employment of Executive.


7.           Base Salary.  For all services rendered by Employee under this
Agreement, Employee will receive a base salary (“Base Salary”) of Two Hundred
Thousand and 00/100 Dollars ($200,000.00) per year less applicable withholding
and payroll taxes.  The Base Salary will be paid in accordance with the
Corporation’s standard payroll practices.  The Executive’s compensation will be
recorded as a liability owed to Executive (accrued wages and related payroll
taxes) and will not be due and payable until the company is able to pay such
wages.


7.           Bonuses.  Commencing with the Term of this Agreement, each year the
Executive shall be eligible to a discretionary annual bonus (a “Bonus”), payable
within ninety (90) days after the end of the fiscal year in an amount to be
determined by the Board of Directors in consideration for the Executive's
performance.


8.           Deductions.  The Company shall, in accordance with applicable law,
deduct from the any compensation paid to Executive by the Company under the
provisions of this Agreement, or, if applicable, to his estate, legal
representatives or other beneficiary designated in writing by the Executive, all
social security taxes, all federal, state and municipal taxes and all other
charges and deductions which now or hereafter are required by law to be charged
on the compensation of the Executive or charged on cash benefits payable by the
Company hereunder to his estate, legal representatives or other beneficiary.


9.           Expenses; Vacation.  The Company shall reimburse the Executive,
upon production of reasonably detailed accounts and vouchers or other reasonable
evidence of payment by the Executive, all in accordance with the Company's
regular procedures in effect from time to time and in form suitable to establish
the validity of such expenses for tax purposes, all ordinary, reasonable and
necessary travel, entertainment and other business expenses including such
expenses set forth in Section 10.2 hereof as shall be incurred by him in the
performance of his duties hereunder.  During the Term of this Agreement, the
Executive shall be entitled to 6 weeks vacation annually at the compensation in
effect when the vacation is taken.


10.           Benefits and Additional Benefits.


10.1           Benefits.  During the Term, the Executive shall be eligible to
participate in any pension or profit-sharing plan or program of the Company now
existing or hereafter established, on terms no less favorable than those made
available to other senior executives of the Company.


10.2           Additional Benefits.  The Executive shall be entitled to receive
such other benefits or rights as may be provided under any employment benefit
plan provided by the Company that is now or hereafter will be
reflected,  including participation in life, medical, disability and dental
insurance plans at no cost.


11.           Confidential Information.  All records, papers, models, programs
and other documents and those kept or made by the Executive relating to the
business or affairs of the Company, the Company's subsidiaries or affiliates, or
any of the clients or customers of such entities shall be and remain the
property of the Company, and to the-extent available shall be delivered by the
Executive to the Company as may required, upon the expiration or earlier
termination of the Executive's employment by the Company.


12.           Termination.


12.1           Reasons for Termination.  Notwithstanding the provisions of
Sections 1 and 2 hereof, this Agreement may be terminated prior to the
expiration of the Term by the Board of Directors of the Company upon 180 days’
written notice to Executive.


12.2           Consequences of Termination of this Agreement under Section
12.  In the event that this Agreement is terminated in accordance with Section
12.1 above, the Company shall have no further obligations or liabilities to the
Executive hereunder and the Warrants will cease to vest.


13.           Notices.  Any notice, direction or instruction required or
permitted to be given hereunder shall be given in writing and may be given by
telex, telegram, facsimile transmission or similar method if confirmed by mail
as herein provided; by mail if sent postage prepaid by registered mail, return
receipt requested; or by hand delivery to any party at the address of the party
set forth below.  If notice, direction or instruction is given by telex,
telegram or facsimile transmission or similar method or by hand delivery, it
shall be deemed to have been given or made on the day on which it was given, and
if mailed, shall be deemed to have been given or made on the third business day
following the day after which it was mailed.  Any party may, from time to time,
by like notice give notice of any change of address and in such event, the
address of such party shall be deemed to be changed accordingly.


                      (i)           If to the Executive:    David Wible
                                                          102 Creekwood Drive
                                                          Venetia, PA  15367




(ii)           If to the Company:  GZT
                          17 Woodside Road
    Chagrin Falls, Ohio 44022
With a copy to:
James W. Margulies
Margulies & Levinson, LLP
30100 Chagrin Blvd, Suite 250
Cleveland, Ohio 44124
Fax:  (216) 514-5996


14.           General.


15.1           Governing Law.  This Agreement shall be governed by and construed
and enforced in accordance with the internal laws of the State of Ohio,
regardless of the laws that might otherwise govern under applicable principles
of conflicts of laws.


15.2           Captions.  The section headings contained herein are for
reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.


15.3           Entire Agreement.  This Agreement sets forth the entire agreement
and understanding of the parties relating to the subject matter hereof, and
supersedes all prior agreements, arrangements and understandings, written or
oral, between or among the parties, except as specifically provided
herein.  There are no oral promises, conditions, representations,
understandings, interpretations or terms of any kind as conditions or
inducements to the execution hereof or in effect among the parties.  No custom
or trade usage, nor course of conduct among the parties, shall be relied upon to
vary the terms hereof.


                      15.4           Amendments; Waivers.  This Agreement cannot
be changed, modified or amended, and no provision or requirement hereof may be
waived, without consent in writing of the parties hereto.  However, in the event
that the Company issues an Employee Directive which amends or modifies any
policy specifically identified and incorporated into this Agreement, such policy
automatically shall be deemed included as part of this Agreement without further
consideration other than the continued performance of this Agreement's material
terms by the Company.  The failure of a party at any time or times to require
performance of any provision hereof shall in no manner affect the right of such
party at a later time to enforce the same.  No waiver by a party of the breach
of any term or covenant contained in this Agreement, whether by conduct or
otherwise, in any one or more instances, shall be deemed to be, or construed as,
a further or continuing waiver of any such breach, or a waiver of the breach of
any other term or covenant contained in this Agreement.


15.5           Beneficiaries.  Whenever this Agreement provides for any payment
to the Executive's estate, such payment may be made instead to such beneficiary
or beneficiaries as the Executive may have designated in a writing filed with
the Company.  The Executive shall have the right to revoke any such designation
and to re-designate a beneficiary or beneficiaries by written notice to the
Company (and any applicable insurance company) to such effect.


15.6           Further Assurances.  The parties hereto agree that, after the
execution of this Agreement, they will make, do, execute or cause or permit to
be made, done or executed all such further and other lawful acts, deeds, things,
devices, conveyances and assurances in law whatsoever as may be required to
carry out the true intention and to give full force and effect to this
Agreement.


                      15.7           Ability to Fulfill Obligations.  Neither
the Company nor the Executive is a party to or bound by any agreement which
would be violated by the terms of this Agreement.


                      15.8           Severability.  Should any provision of this
Agreement be unenforceable or prohibited by any applicable law, this Agreement
shall be considered divisible as to such provision which shall be inoperative,
and the remainder of this Agreement shall be valid and binding as though such
provision were not included herein.


                      15.9           Counterparts.  This Agreement may be
executed in two or more counterparts, each of which shall be deemed to be an
original.  It shall not be necessary when making proof of this Agreement to
account for more than one counterpart.


15.10           Survival of Certain Provisions.  The provisions of Sections 10,
11, and 12 shall, to the extent applicable, continue in full force and effect
notwithstanding the expiration or earlier termination of this Agreement or of
the Executive's employment in accordance with the terms of this Agreement.


15.11           Arbitration of Disputes.  Any dispute or controversy between the
parties relating to or arising out of this Agreement or any amendment or
modification hereof shall be determined by arbitration in Cleveland, Ohio by and
pursuant to the rules then prevailing of the American Arbitration
Association.  The arbitration award shall be final and binding upon the parties
and judgment may be entered thereon by any court of competent jurisdiction.  The
service of any notice, process, motion or other document in connection with any
arbitration under this Agreement or the enforcement of any arbitration award
hereunder may be effectuated either by personal service upon a party or by
certified mail duly addressed to him or to his executors, administrators,
personal representatives, next of kin, successors or assigns, at the last known
address or addresses of such party or parties.  If the Executive is the
prevailing party on any issue in any such arbitration proceeding, he shall be
entitled to recover from the Company any actual expenses for attorney's fees and
disbursements incurred by him.




IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.




GUARDIAN ZONE TECHNOLOGIES, INC.


By:                       /s/ Thomas J. Radu        
Name:   Thomas J. Radu
Title:








              /s/ David Wible              
            David Wible